DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-00-00362-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEXAS DEPARTMENT OF 
TRANSPORTATION,§
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JOYCE WILLIAMS, ET AL.,
APPELLEES§
	HOUSTON COUNTY, TEXAS




MEMORANDUM OPINION (1)
 Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Appellant's motion represents that the parties have
compromised and settled all matters in controversy between the parties to this appeal.  Further,
Appellant requests that this appeal be dismissed with prejudice and that all costs be assessed against
Appellant.  Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion
is granted, and the appeal is dismissed with prejudice.	
 
Opinion delivered May 14, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


(DO NOT PUBLISH)

1.  See Tex. R. App. P. 47.1.